Citation Nr: 0417788	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  01-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
right knee disability.

2.  Entitlement to a rating higher than 40 percent for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to June 
1997. 

This case comes before the Board of Veterans' Appeals (Board) 
partly from a June 1999 RO decision that granted service 
connection and a 20 percent rating for a cervical spine 
disability.  In April 2000, the RO granted a 40 percent 
rating for the cervical spine disability, and also granted 
service connection and a 10 percent rating for a right knee 
disability.  The veteran seeks higher ratings for these 
disorders.  In May 2003, the Board remanded the claims to the 
RO.

The present Board decision addresses the issue of a higher 
rating for a right knee disability.  The issue of a higher 
rating for a cervical spine disability is addressed in the 
remand section at the end of the decision.


FINDINGS OF FACT

The veteran's right knee disorder includes chondromalacia and 
degenerative joint disease (arthritis), and is manifested by 
minimal limitation of motion and slight instability.


CONCLUSIONS OF LAW

The veteran's right knee disorder is 10 percent disabling 
based on arthritis with limitation of motion, and it is also 
10 percent disabling based on instability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army for some 22 
years, from June 1975 to June 1997.  During service, he 
reported right knee pain after twisting the right knee when 
he slipped on ice; the assessment was strain of the right 
knee lateral ligaments.  X-rays from June 1996 showed minimal 
spurring of the right tibial eminences and patella.  He also 
had right knee patella strain and click.

Service connection and a 10 percent rating have been in 
effect for a right knee disorder since July 1, 1997, day 
after release from active service.  

On VA examination in December 1998, the veteran reported knee 
pain especially in the patellae when descending stairs more 
than when ascending stairs or when running at all.  
Examination revealed bilateral chondromalacia patellae with 
crepitus on knee flexion and right; the knee examination was 
otherwise unremarkable.  There was right knee pain on 
resisted flexion.  The examiner commented that there was 
known spurring of the right tibial eminences by radiological 
study.  The diagnosis was bilateral chondromalacia patellae 
with patellar crepitus and right knee pain on resisted 
flexion.

VA outpatient medical records from 1999 and later relate to 
various conditions including bilateral knee chondromalacia 
with hypermobile patella and degenerative joint disease of 
the knees.  He reportedly wore braces for problems with his 
knees.  On examination in September 1999, there was no 
clubbing, cyanosis, or edema of the extremities; there was 
tenderness on palpation of the patellae with some 
manipulation.  Muscle strength in the right lower extremity 
was 4/5, with some muscle weakness in the right thigh.  The 
pertinent diagnosis was patellofemoral syndrome.  He was 
instructed on quadriceps strengthening exercises.  The 
veteran reported in July 2000 that his knees bothered him, 
more so on the right, with running or going up stairs; the 
pain felt like a burning sensation.  His knees were fine when 
walking; after resting for a few minutes, the pain would go 
away.  He denied give-way.  When sitting for a long period of 
time, it felt like it was locking.  There was no effusion of 
the right knee on examination.  Lachman test was negative.  
Mediolaterally, the knee was stable.  The jointline was not 
tender.  The impression was chondromalacia patellae with a 
hypermobile patella.  The undersurface of the patella was 
tender on examination.  The recommendation was to use a brace 
and quadriceps strengthening exercises.  He was told that he 
could do all of the activities he wanted to, but that once 
pain started he should rest for a few minutes and then resume 
the activity.  The examiner advised against strenuous 
exercises, such as long-term jogging, running, or high-
jumping due to inherent weakness in his articular cartilage, 
especially at the kneecap.  On a later orthopedic 
consultation in July 2000, the veteran reported a burning 
sensation in the knees after running or climbing stairs, 
worse on the right.  Active range of motion of the right knee 
was 10 to 118 degrees.   In August 2000, he reported that his 
lower extremities felt best after walking two to three miles.  

Treatment records from March 2001 note that the veteran had 
degenerative joint disease of both knees, but that it was 
doing well.  He was seen in May 2002 for complaints of 
frequent knee pain, with crunching, popping, and rare 
locking.  Knee exam showed good range of motion.  The medial 
collateral ligament was normal; the right collateral ligament 
was loose.  Anterior and posterior Drawer signs were normal, 
but McMurray lateral bilateral test was abnormal.  There was 
no tenderness, swelling, or redness.  The diagnosis was 
degenerative joint disease of the knees, unchanged.  There 
also was mention of obsessive/compulsive symptoms impacting 
chronic medical conditions.  VA X-rays of the knees in June 
2002 showed no bone or joint injury or disease.  The 
impression was normal knees.  VA X-rays of the knees in June 
2002 showed no fracture, dislocation, or soft tissue 
calcifications.  The impression was normal bilateral knees; 
the report noted that it could not address meniscal 
derangement or ligamental involvement.

On VA orthopedic consultation in October 2002, the veteran 
reported that his right knee pain had become severe enough 10 
years earlier to prevent him from running.  He was wearing 
knee corsets with patellar cut-outs on both knees, which he 
said helped considerably.  He also had heel wedges, but he 
was not sure if those were helping him.  He described the 
major problem as "cracking" of his knee caps especially on 
stairs; he also could not stand or sit for prolonged periods 
without increased knee pain.  He was afraid that his knees 
would freeze up if he did not walk or exercise at least every 
other day.  X-rays of both knees were normal except for a 
slight decrease in medial joint space bilaterally, which was 
more pronounced in the standing position than in the supine 
position.  Lateral X-rays were normal.  Physical examination 
showed both knees to be well aligned without contractures; 
they were stable to various tests.  Hard palpation over 
either patella caused more pain on the right than on the 
left.  Both patellae exhibited patellofemoral crepitus, worse 
on the right.  He walked without a limp and did not use 
external ambulation aids.  The impression was bilateral 
chondromalacia of the patella, worse and of longer duration 
on the right.  The examiner attributed the knee problems to 
service.  

On VA examination in March 2003, the veteran reported first 
seeking treatment for right knee symptoms in 2002.  Symptoms 
included pain on pressure, with intensity of 8/10; flaring up 
was basically with these symptoms on overuse of the right 
knee on activities such as long standing, running, or walking 
and climbing stairs.  He did not have pain at rest, although 
the knee would stiffen and lock when sitting for too long.  
He used Motrin for the right knee, which provided relief.  He 
did not wear a brace.  He denied any problem with 
instability, but he reported crepitation in the right knee.  
The examiner noted that there was no arthritis on X-ray of 
the right knee.  On examination, the veteran walked without 
assistance or devices.  There was no effusion, instability, 
tenderness, or changes on color or temperature.  The examiner 
tested range of motion with attention to pain, fatigue, 
weakness, and incoordination.  The right knee had range of 
motion from 0 to 100 degrees; the veteran reported pain and 
crepitation in the right knee during the motion.  Repetitive 
motion did not change the range or its symptoms.  Gait was 
within normal limits.  Muscle tone and power in the lower 
extremities was normal and equal bilaterally.  The pertinent 
diagnosis was right knee strain.  

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim for a rating higher than 
10 percent for a right knee disorder.  He has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  Pertinent identified medical records have been 
obtained, and VA examinations have been provided.  The notice 
and duty to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The RO granted service connection and a 10 percent rating for 
chondromalacia of the right knee, effective July 1, 1997 (day 
after release from active duty).

This is an initial rating case, on the initial grant of 
service connection, and thus different percentage ratings for 
the disability may be assigned for different periods of time, 
since the effective date of service connection, based on the 
facts found (i.e., "staged ratings").  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity, and separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis).

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

A 0 percent rating is warranted when leg (knee) flexion is 
limited to 60 degrees; a 10 percent rating is warranted when 
it is limited to 45 degrees; and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. § 
4.71a, Code 5260.  A 0 percent rating is warranted when leg 
(knee) extension is limited to 5 degrees; a 10 percent rating 
is warranted when it is limited to 10 degrees; and a 20 
percent rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be assigned for a knee disorder if there is 
arthritis with limitation of motion of a knee (Codes 5003 and 
5010) and instability of a knee (Code 5257).  See VAOPGCPREC 
9-98 and 23-97.

With regard to Diagnostic Code 5257 for instability, the 2003 
VA examination noted no signs of right knee instability.  
However, a number of earlier medical records since service 
note the use of a right knee brace at times, and there have 
been occasional findings of right knee instability, such as a 
loose collateral ligament.  Considering the benefit-of-the-
doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the 
veteran has slight right knee instability, warranting a 10 
percent rating under Code 5257.  No greater degree of 
instability is shown as required for an even higher rating 
under this code.

With regard to arthritis with limitation of motion of the 
right knee, the VA examination in 2003 noted that right knee 
arthritis was not present on X-rays.  However, earlier 
medical records include some X-ray findings of right knee 
joint space narrowing and tibial spurs, and there have been 
clinical assessments of degenerative joint disease 
(arthritis) of the right knee.  Considering the benefit-of-
the-doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that 
there is adequate X-ray evidence of arthritis of the right 
knee.  The range of motion of the veteran's right knee has 
been anywhere from 10 to 118 degrees on examination in 2000, 
to 0 to 100 degrees on examination in 2003.  Thus there is 
some limitation of right knee motion, but it is no more than 
10 percent disabling under either the arthritis codes (Codes 
5003 and 5010) or limitation of motion codes (Codes 5260 and 
5261).  Although the medical records note right knee pain 
with motion at times, there is no credible evidence that pain 
result in limitation of motion to the extent required for a 
higher 20 percent rating under the limitation of motion 
codes.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In sum, the Board finds that dual ratings for the veteran's 
right knee disorder are warranted, consisting of 10 percent 
for instability plus 10 percent for arthritis with limitation 
of motion.  Moreover, this level of impairment has persisted 
since the effective date of service connection, and such 
ratings will be assigned as of that date, without "staged 
ratings."  Fenderson, supra.


ORDER

The veteran's right knee disability is to be assigned a 
separate 10 percent rating for instability plus a separate 10 
percent for arthritis with limitation of motion.  To this 
extent, the appeal for a higher rating for a right knee 
disability is granted.


REMAND

As to the claim for a higher rating for a cervical spine 
disability, there is a further VA duty to assist the veteran 
in developing this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The rating criteria for spine disorders were revised after 
the issuance of the most recent supplemental statement of the 
case.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The RO has 
not had an opportunity to review the claim under the new 
criteria, and it should do so.  In addition, the veteran has 
indicated that he continues to receive VA treatment for his 
cervical spine disability.  On remand, updated treatment 
records concerning this disorder should be obtained.

In view of the foregoing, this claim is remanded to the RO, 
via the Appeals Management Center (AMC) in Washington, DC., 
for the following action:

1.  The RO should contact the veteran and 
request that he identify all sources of 
medical treatment for his cervical spine 
disability from 2002 to the present.  The 
RO should then obtain copies of the 
related medical records which are not 
already in the claims folder.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for a higher rating for a cervical spine 
disability, and this should include 
consideration of the latest rating 
criteria for spine disorders.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



